DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on December 17, 2021. Claim 2 has been amended.

Response to Arguments
Applicant's arguments filed on December 17, 2021 have been fully considered but they are not persuasive. 
As to pages 5-7 of the Applicant’s arguments, Applicant argued that the prior art to Garuti does not disclose the receptacle (16) mounted rotatably about the turret mate (13) because they are not directly in contact to with other. However, the Examiner respectfully disagrees. In accordance with Merriam-Webster dictionary, mount is defined as “to set on something that elevates” or “to attach to a support”. It does not require the receptacle and the turret mate needed in direct contact with each other. As shown in figures 1 and 2 of Garuti’s invention, the receptacle (16) attached to the turret mate (13) by the body (2) can be reasonably interpreted as the receptacle (16) mounted to the turret mate (13). Therefore, the argument is not persuasive. In order to overcome the rejection, the Examiner suggests to amend the claim to define the receptacle is in direct contact with the turret mate.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,773,271 and 9,844,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims substantially teach the claims of the instant patent application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garuti (2015/0289443).
Regarding claim 1, Garuti discloses a spray device comprising: 
a nozzle having a nozzle tube (item 2b) rotatably connected to a turret mate (item 13, rotatable upon insertion into 27); the nozzle tube having a fluid inlet (item 3), the fluid inlet coupled to a first passageway and to a second passageway; 
the first passageway being opened by a first gate and the second passageway being opened by a second gate(passageway to respective 11a/b’s, 11a/b’s being the gates), wherein a degree of opening of the second passageway is determined based on a degree of opening of 
the turret mate being cylindrical (at least a portion is cylindrical, see figure 1) and having a first conduit and a second conduit (conduits through 30 and 26), wherein the first passageway is in fluid communication with the first conduit, and the second passageway is in fluid communication with the second conduit (both conduits are in fluid communication with both passageways); 
a receptacle mounted rotatably about the turret mate (item 16, rotatable relative to rest of system); and the receptacle having a nozzle output including a combined nozzle output or separate individual nozzle outputs arranged around a perimeter of the receptacle (see figure 1, “or”).
Regarding claim 2, Garuti further discloses a system further comprising an electronic circuit (components of the control system that are attached to the actuators 11) that outputs pulse width modulated signals to traces that control the first gate and the second gate.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize at least part of the control system components to be embedded with the spray device as a matter of obvious design choice with either a remote or proximate control system being well known in the art.
Regarding claim 3, Garuti further discloses wherein the first conduit and the second conduit both mate to the combined nozzle output in a first rotated position of the receptacle about the turret mate (par. 76, please note that ‘a combined nozzle’ without the requirement for separate individual nozzles, could be construed of as the combined multi-nozzle 17’s as a combined nozzle).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752